Name: 71/270/EEC: Commission Decision of 5 July 1971 authorizing the French Republic, the Italian Republic, the Grand-Duchy of Luxembourg and the Kingdom of the Netherlands to approve for marketing forest reproductive material of Larix leptolepis (Sieb. and Zucc.) Gord., satisfying less stringent requirements (Only the French, Italian and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1971-07-19

 Avis juridique important|31971D027071/270/CEE: DÃ ©cision de la Commission, du 5 juillet 1971, autorisant le Royaume de Belgique, la RÃ ©publique franÃ §aise, la RÃ ©publique italienne, le Grand-DuchÃ © de Luxembourg et le Royaume des Pays-Bas Ã admettre Ã la commercialisation des matÃ ©riels forestiers de reproduction de Larix leptolepis (Sieb. et Zucc.) Gord. soumis Ã des exigences rÃ ©duites (Les textes en langues franÃ §aise, italienne et nÃ ©erlandaise sont les seuls faisant foi.) Journal officiel n ° L 161 du 19/07/1971 p. 0036 - 0037++++ ( 1 ) JO N L 125 DU 11 . 7 . 1966 , P . 2326/66 . ( 2 ) JO N L 48 DU 26 . 2 . 1969 , P . 12 . DECISION DE LA COMMISSION DU 5 JUILLET 1971 AUTORISANT LE ROYAUME DE BELGIQUE , LA REPUBLIQUE FRANCAISE , LA REPUBLIQUE ITALIENNE , LE GRAND-DUCHE DE LUXEMBOURG ET LE ROYAUME DES PAYS-BAS A ADMETTRE A LA COMMERCIALISATION DES MATERIELS FORESTIERS DE REPRODUCTION DE LARIX LEPTOLEPIS ( SIEB . ET ZUCC . ) GORD . SOUMIS A DES EXIGENCES REDUITES ( LES TEXTES EN LANGUES FRANCAISE , NEERLANDAISE ET ITALIENNE SONT LES SEULS FAISANT FOI ) ( 71/270/CEE ) LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LA DIRECTIVE DU CONSEIL , DU 14 JUIN 1966 , CONCERNANT LA COMMERCIALISATION DES MATERIELS FORESTIERS DE REPRODUCTION ( 1 ) , MODIFIEE PAR LA DIRECTIVE DU 18 FEVRIER 1969 ( 2 ) , ET NOTAMMENT SON ARTICLE 15 PARAGRAPHE 1 , VU LA DEMANDE PRESENTEE PAR LE ROYAUME DE BELGIQUE , LA REPUBLIQUE FRANCAISE , LA REPUBLIQUE ITALIENNE , LE GRAND-DUCHE DE LUXEMBOURG ET LE ROYAUME DES PAYS-BAS , CONSIDERANT QUE LA PRODUCTION DE SEMENCES DE LARIX LEPTOLEPIS , REPONDANT AUX EXIGENCES DE LA DIRECTIVE PRECITEE , EST , DANS LA COMMUNAUTE , NOTOIREMENT DEFICITAIRE ; CONSIDERANT QU'AUCUN PAYS TIERS N'EST EN MESURE DE PRODUIRE EN QUANTITE SUFFISANTE DES SEMENCES DE L'ESPECE SUSMENTIONNEE PRESENTANT LES MEMES GARANTIES QUE LES MATERIELS DE REPRODUCTION PRODUITS DANS LA COMMUNAUTE ET REPONDANT AUX DISPOSITIONS DE LA DIRECTIVE PRECITEE , ET QU'IL CONVIENT , DES LORS , D'ADMETTRE PROVISOIREMENT A LA COMMERCIALISATION DES SEMENCES SOUMISES A DES EXIGENCES REDUITES ; CONSIDERANT QUE , POUR DES RAISONS GENETIQUES , CES SEMENCES DOIVENT ETRE RECOLTEES SUR LES LIEUX D'ORIGINE DANS L'AIRE DE L'ESPECE CONSIDEREE ET QUE , POUR ASSURER L'IDENTITE DE CES SEMENCES , IL EST NECESSAIRE QUE DES GARANTIES AUSSI STRICTES QUE POSSIBLE SOIENT FOURNIES ; CONSIDERANT QUE L'AUTORISATION CONCERNE LES CINQ ETATS MEMBRES PRECITES ET DES SEMENCES D'UNE MEME ESPECE ; QU'IL CONVIENT DES LORS , D'AUTORISER CHACUN DE CES ETATS MEMBRES A ADMETTRE , EN OUTRE , A LA COMMERCIALISATION SUR SON TERRITOIRE LES SEMENCES SOUMISES A DES EXIGENCES REDUITES , AINSI QUE LES PLANTS QUI EN SONT ISSUS , AYANT FAIT L'OBJET D'UNE AUTORISATION DE COMMERCIALISATION DANS LES QUATRE AUTRES ETATS MEMBRES EN VERTU DE LA PRESENTE DECISION ; QU'UNE TELLE MESURE EST DE NATURE A PERMETTRE LES ECHANGES INTRACOMMUNAUTAIRES DES MATERIELS DE REPRODUCTION CONCERNES ET A SATISFAIRE PLUS EXACTEMENT LES BESOINS RESPECTIFS DES ETATS MEMBRES CONCERNES ; CONSIDERANT QUE LES MESURES PREVUES DANS LA PRESENTE DECISION SONT CONFORMES A L'AVIS DU COMITE PERMANENT DES SEMENCES ET PLANTS AGRICOLES , HORTICOLES ET FORESTIERS , A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER 1 . LE ROYAUME DE BELGIQUE EST AUTORISE A ADMETTRE A LA COMMERCIALISATION : 100 KG DE SEMENCES DE LARIX LEPTOLEPIS RECOLTEES DANS L'ILE D'HOKKAIDO ( JAPON ) AVANT LE 30 JUIN 1972 . 2 . LA REPUBLIQUE FRANCAISE EST AUTORISEE A ADMETTRE A LA COMMERCIALISATION : 100 KG DE SEMENCES DE LARIX LEPTOLEPIS RECOLTEES DANS L'ILE D'HOKKAIDO ( JAPON ) AVANT LE 30 JUIN 1972 . 3 . LA REPUBLIQUE ITALIENNE EST AUTORISEE A ADMETTRE A LA COMMERCIALISATION : 100 KG DE SEMENCES DE LARIX LEPTOLEPIS RECOLTEES DANS L'ILE D'HOKKAIDO ( JAPON ) AVANT LE 30 JUIN 1972 . 4 . LE GRAND-DUCHE DE LUXEMBOURG EST AUTORISE A ADMETTRE A LA COMMERCIALISATION : 5 KG DE SEMENCES DE LARIX LEPTOLEPIS RECOLTEES DANS L'ILE D'HOKKAIDO ( JAPON ) AVANT LE 30 JUIN 1972 . 5 . LE ROYAUME DES PAYS-BAS EST AUTORISE A ADMETTRE A LA COMMERCIALISATION : 100 KG DE SEMENCES DE LARIX LEPTOLEPIS RECOLTEES DANS L'ILE D'HOKKAIDO ( JAPON ) AVANT LE 30 JUIN 1972 . 6 . LES AUTORISATIONS VISEES AUX PARAGRAPHES 1 A 5 SONT SUBORDONNEES A LA FOURNITURE DES JUSTIFICATIONS PREVUES A L'ARTICLE 2 EN CE QUI CONCERNE LE LIEU DE PROVENANCE ET L'ALTITUDE OU LES SEMENCES ONT ETE RECOLTEES . 7 . LES ETATS MEMBRES PRECITES SONT EGALEMENT AUTORISES A ADMETTRE A LA COMMERCIALISATION SUR LEUR TERRITOIRE LES PLANTS ISSUS DES SEMENCES SUSMENTIONNEES . ARTICLE 2 1 . LES JUSTIFICATIONS PRESCRITES A L'ARTICLE 1ER PARAGRAPHE 6 SONT CONSIDEREES COMME FOURNIES S'IL S'AGIT DE SEMENCES DE LA CATEGORIE " MATERIELS DE REPRODUCTION IDENTIFIES " DU SYSTEME DE L'OCDE POUR LE CONTROLE DES MATERIELS FORESTIERS DE REPRODUCTION DESTINES AU COMMERCE INTERNATIONAL , DU 30 MAI 1967 . 2 . S'IL N'EST PAS FAIT APPLICATION , SUR LE LIEU DE PROVENANCE , DU SYSTEME OCDE CITE AU PARAGRAPHE 1 , D'AUTRES PIECES JUSTIFICATIVES OFFICIELLES SONT ADMISES . 3 . A DEFAUT DE PIECES JUSTIFICATIVES OFFICIELLES ETABLIES SUR LE LIEU DE PROVENANCE DU MATERIEL , DES PIECES NON OFFICIELLES PEUVENT ETRE ADMISES . ARTICLE 3 1 . LES ETATS MEMBRES PRECITES SONT AUTORISES A ADMETTRE A LA COMMERCIALISATION SUR LEUR TERRITOIRE DES SEMENCES DE LARIX LEPTOLEPIS QUI ONT ETE ADMISES A LA COMMERCIALISATION DANS UN AUTRE ETAT MEMBRE EN VERTU DE LA PRESENTE DECISION . 2 . ILS SONT EGALEMENT AUTORISES A ADMETTRE A LA COMMERCIALISATION , SUR LEUR TERRITOIRE , LES PLANTS ISSUS DES SEMENCES MENTIONNEES CI-DESSUS . ARTICLE 4 LES AUTORISATIONS PREVUES A L'ARTICLE 1ER PARAGRAPHES 1 A 5 ET A L'ARTICLE 3 PARAGRAPHE 1 EXPIRENT LE 31 DECEMBRE 1980 . ARTICLE 5 LE ROYAUME DE BELGIQUE , LA REPUBLIQUE FRANCAISE , LA REPUBLIQUE ITALIENNE , LE GRAND-DUCHE DE LUXEMBOURG ET LE ROYAUME DES PAYS-BAS SONT DESTINATAIRES DE LA PRESENTE DECISION . FAIT A BRUXELLES , LE 5 JUILLET 1971 . PAR LA COMMISSION LE PRESIDENT FRANCO M . MALFATTI